



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT is entered into as of this first day of September,
2015 by and among Graphic Packaging International, Inc., a Delaware corporation
(“Employer”), Graphic Packaging Holding Company, a Delaware corporation (“GPHC”)
and Joseph P. Yost (“Executive”).
W I T N E S S E T H :
WHEREAS, Employer desires to employ Executive on the terms and conditions set
forth herein;
WHEREAS, Executive desires to accept such employment on the terms and conditions
set forth herein;
WHEREAS, each of Employer, GPHC and Executive agrees that Executive will have
a prominent role in the management of the business, and the development of the
goodwill, of Employer and its Affiliates (as defined below) and will establish
and develop relations and contacts with the principal customers and suppliers of
Employer and its Affiliates in the United States and the rest of the world, all
of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, Employer and its Affiliates;
WHEREAS, (i) in the course of his employment with Employer, Executive will
obtain confidential and proprietary information and trade secrets concerning the
business and operations of Employer and its Affiliates in the United States and
the rest of the world that could be used to compete unfairly with Employer and
its Affiliates; (ii) the covenants and restrictions contained in Sections 8
through 13, inclusive, are intended to protect the legitimate interests of
Employer and its Affiliates in their respective goodwill, trade secrets and
other confidential and proprietary information; and (iii) Executive desires to
be bound by such covenants and restrictions;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration,
Employer, GPHC and Executive hereby agree as follows:
1.Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, Employer hereby employs Executive, and Executive hereby accepts
employment by Employer.
2.Term; Position and Responsibilities.
(a)Term of Employment. Unless Executive’s employment shall sooner terminate
pursuant to Section 7, Employer shall employ Executive for a one year term
commencing on the date hereof (the “Initial Term”). Effective upon the
expiration of the Initial Term and of each Additional Term (as defined below),
Executive’s employment hereunder shall be deemed to be automatically extended,
upon the same terms and conditions, for an additional period of one year (each,
an “Additional Term”), in each such case, commencing upon the expiration of the
Initial

1

--------------------------------------------------------------------------------



Term or the then current Additional Term, as the case may be. The period during
which Executive is employed pursuant to this Agreement, including any extension
thereof in accordance with the preceding sentence, shall be referred to as the
“Employment Period”.
(b)Position and Responsibilities. During the Employment Period, Executive shall
serve as Senior Vice President, Global Beverage and Europe of Employer and have
such duties and responsibilities as are customarily assigned to individuals
serving in such position and such other duties consistent with Executive’s title
and position as the President and Chief Executive Officer of Employer specifies
from time to time. Executive shall devote all of his skill, knowledge and
working time to the conscientious performance of the duties and responsibilities
of such position, except for (i) vacation time as set forth in Section 6(b) and
absence for sickness or similar disability and (ii) to the extent that it does
not interfere with the performance of Executive’s duties hereunder or otherwise
violate Employer’s code of conduct or similar policies, (A) such reasonable time
as may be devoted to service on boards of directors of other corporations and
entities, subject to the provisions of Section 9, and the fulfillment of civic
responsibilities and (B) such reasonable time as may be necessary from time to
time for personal matters. If so elected or designated by the respective
shareholders thereof, Executive shall serve as a member of the Boards of
Directors of GPHC, Employer and their respective Affiliates during the
Employment Period without additional compensation.
3.Base Salary. As compensation for the services to be performed by Executive
during the Employment Period, Employer shall pay Executive a base salary at an
annualized rate of $420,000 payable in installments on Employer’s regular
payroll dates. Employer’s Board of Directors (“Employer’s Board”) shall review
Executive’s base salary annually during the Employment Period and, in its sole
discretion, Employer’s Board may increase (but may not decrease except as
provided in Section 7(d)) such base salary from time to time based upon the
performance of Executive, the financial condition of Employer, prevailing
industry salary levels and such other factors as Employer’s Board shall consider
relevant. (The annual base salary payable to Executive under this Section 3, as
the same may be increased from time to time and without regard to any reduction
therefrom in accordance with the next sentence, shall hereinafter be referred to
as the “Base Salary”.) The Base Salary payable under this Section 3 shall be
reduced to the extent that Executive elects to defer such Base Salary under the
terms of any deferred compensation, savings plan or other voluntary deferral
arrangement that may be maintained or established by Employer.
4.Incentive Compensation Arrangements. During the Employment Period, Executive
shall participate in Employer’s annual incentive compensation programs for its
senior executives existing from time to time, at a level commensurate with his
position and duties with Employer and based on such performance targets as may
be established from time to time by Employer’s Board or a committee thereof. For
calendar year 2015, Executive’s aggregate annual Management Incentive Plan
target bonus opportunity shall be 70% of Base Salary, prorated from September 1,
2015.
5.Employee Benefits. During the Employment Period, employee benefits, including
life, medical, dental, accidental death and dismemberment, business travel
accident, prescription drug and disability insurance, shall be provided to
Executive in accordance with the programs of

2

--------------------------------------------------------------------------------



Employer then available to its senior executives, as the same may be amended and
in effect from time to time. During the Employment Period, Executive shall also
be entitled to participate in all of Employer’s profit sharing, deferred
compensation and savings plans, as the same may be amended and in effect from
time to time, applicable to senior executives of Employer. The benefits referred
to in this Section 5 shall be provided to Executive on a basis that is
commensurate with Executive’s position and duties with Employer hereunder and
that is no less favorable than that of similarly situated employees of Employer.
6.Expenses and Vacation.
(a)Business Travel, Lodging, etc. Employer shall reimburse Executive for
reasonable travel, lodging, meal and other reasonable expenses incurred by him
in connection with his performance of services hereunder upon submission of
evidence, satisfactory to Employer, of the incurrence and purpose of each such
expense and otherwise in accordance with Employer’s business travel
reimbursement policy applicable to its senior executives as in effect from time
to time.
(b)Vacation. During the Employment Period, Executive shall be entitled to five
weeks of paid vacation on an annualized basis, without carryover accumulation.
7.Termination of Employment.
(a)Termination Due to Death or Disability. In the event that Executive’s
employment hereunder terminates due to death or is terminated by Employer due to
Executive’s Disability (as defined below), no termination benefits shall be
payable to or in respect of Executive except as provided in Section 7(g). For
purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents or would prevent the performance by Executive of his
duties hereunder for a continuous period of six months or longer. The
determination of Executive’s Disability shall (i) be made by an independent
physician who is reasonably acceptable to Employer and Executive (or his
representative), (ii) be final and binding on the parties hereto and (iii) be
based on such competent medical evidence as shall be presented to such
independent physician by Executive and/or Employer or by any physician or group
of physicians or other competent medical experts employed by Executive and/or
Employer to advise such independent physician.
(b)Termination by Employer for Cause. Executive may be terminated for cause by
Employer for (i) the willful failure of Executive substantially to perform his
duties hereunder (other than any such failure due to Executive’s physical or
mental illness) or other willful and material breach by Executive of any of his
obligations hereunder, after a written demand for substantial performance has
been delivered, and a reasonable opportunity to cure has been given to Executive
by the Executive by the, President and Chief Executive Officer of the Company,
which demand identifies in reasonable detail the manner in which the Executive
by the President and Chief Executive Officer of the Company believes that
Executive has not substantially performed his duties or has breached his
obligations, (ii) Executive’s engaging in willful and serious misconduct that
has caused or is reasonably expected to result in material injury to Employer or
any of its Affiliates, (iii) Executive’s conviction of, or entering a plea of
guilty or nolo contendere to, a crime that constitutes a felony, or (iv)
Executive’s material violation of the requirements of federal or state

3

--------------------------------------------------------------------------------



securities law, rule or regulation, in cases involving fraud or deceit, or
violation of Employer’s insider trading policy. Any item of conduct in the
previous sentence shall constitute “Cause.” Executive’s conduct need not result
in monetary or financial loss to constitute Cause. Executive shall be permitted
to attend a meeting of Employer’s Board within 30 days after delivery to him of
a Notice of Termination (as defined below) pursuant to this Section 7(b) to
explain why he should not be terminated for Cause and, if following any such
explanation by Executive, Employer’s Board determines that Employer does not
have Cause to terminate Executive’s employment, any such prior Notice of
Termination delivered to Executive shall thereupon be withdrawn and of no
further force or effect.
(c)Termination Without Cause. A termination “Without Cause” shall mean
a termination of employment by Employer other than pursuant to Section 7(a) or
Section 7(b).
(d)Termination by Executive. Executive may terminate his employment for any
reason. A termination of employment by Executive for “Good Reason” shall mean
a termination by Executive of his employment with Employer following the
occurrence, without Executive’s consent, of any of the following events: (i) the
assignment to Executive of duties that represent a material diminution of the
duties that he/she is to assume on the date hereof, (ii) a material reduction in
the rate of Executive’s Base Salary, unless the reduction does not exceed ten
percent (10%) and is applied uniformly percentage-wise to all similarly situated
executives, (iii) a material breach by Employer of any of its obligations
hereunder, including the failure of Employer to obtain the assumption of this
Agreement by any Successor (as defined below) to Employer as contemplated by
Section 14, or (iv) except in cases where Employer is promoting Executive, the
relocation of Executive’s primary office to a location more than 50 miles from
the location of Executive’s primary office on the date hereof. A termination by
Executive shall not constitute termination for Good Reason unless (x) Executive
shall first have delivered to Employer written notice setting forth with
specificity the occurrence deemed to give rise to a right to terminate for Good
Reason (which notice must be given no later than 30 days after the initial
occurrence of such event), (y) there shall have passed a reasonable time (not
less than 30 days) within which Employer may take action to correct, rescind or
otherwise substantially reverse the occurrence supporting termination for Good
Reason as identified by Executive, and (z) Executive’s Separation from Service
(as defined below) occurs not later than two years following the initial
existence of one or more of the conditions giving rise to Good Reason. Good
Reason shall not include Executive’s death or disability.
(e)Notice of Termination. Any termination by Employer pursuant to Section 7(a),
7(b) or 7(c), or by Executive pursuant to Section 7(d), shall be communicated by
a written Notice of Termination addressed to the other parties to this
Agreement. A “Notice of Termination” shall mean a notice stating that
Executive’s employment with Employer has been or will be terminated.

4

--------------------------------------------------------------------------------



(f)Payments and Benefits Upon Separation from Service by Employer Without Cause
or by Executive for Good Reason.
(i)Subject to Section 7(f)(iii), in the event of a termination of Executive’s
employment by Employer Without Cause or a termination by Executive of his
employment for Good Reason during the Employment Period, Employer shall pay to
Executive:
(A)
one (1) year’s Base Salary, and

(B)
an amount equal to the product of (1) the amount of incentive compensation that
would have been payable to Executive for the calendar year in which the Date of
Termination (as defined below) occurs if Executive had remained employed for the
entire calendar year and assuming that all applicable performance criteria had
been achieved at target levels, multiplied by (2) a fraction, the numerator of
which is equal to the number of days in such calendar year through and including
the Date of Termination and the denominator of which is 365 (such product, the
“Pro Rata Bonus”), except as otherwise provided in Section 7(f)(ii)(B) below if
applicable.

(ii)Subject to Section 7(f)(iii), upon a termination of Executive’s employment
by Employer Without Cause or a termination by Executive of his employment for
Good Reason within one (1) year following a Change in Control (as defined
below), Employer shall pay to Executive:
(A)
one-half (½) year’s Base Salary in addition to the amount described in Section
7(f)(i)(A) above; and

(B)
instead of a Pro Rata Bonus described in Section 7(f)(i)(B) above, a target
bonus equal to the product of (1) the amount of incentive compensation based on
Executive’s annual target bonus opportunity that would have been payable to
Executive for the calendar year in which the Date of Termination occurs if
Executive had remained employed for the entire calendar year and assuming that
all applicable performance criteria had been achieved at target levels
multiplied by (2) 1.5 (the “Target Bonus”).

(iii)Notwithstanding anything in this Agreement to the contrary, no amounts or
benefits shall be paid or distributed pursuant to this Section 7(f) unless and
until Executive has incurred a Separation from Service (as defined below) from
Employer. This provision does not prohibit Executive’s entitlement to any amount
due to a termination of Executive’s employment, as provided in this Section
7(f); it simply delays the payment or distribution date until such occurrence.
As used herein, the term “Separation from Service” means a separation from
service as defined under Section 409A of the Internal Revenue

5

--------------------------------------------------------------------------------



Code of 1986, as amended (the “Code”), and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). After Executive’s Separation from Service, Executive shall have up
to 45 days to execute and not revoke a general release in a form reasonably
satisfactory to Employer. If Executive fails to sign a general release or
revokes a general release, any payments or other benefits under Section 7(f)
otherwise due are forfeited. With respect to amounts subject to Section 409A of
the Code and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (“Code Section 409A”), if the period between
Executive’s Separation from Service and a payment commencement date under this
Section 7(f) could span two (2) taxable years of Executive, such payment
commencement date will be the first payroll date in the second such taxable year
that satisfies all requirements for a payment commencement, including execution
and non-revocation of a general release.
(iv)Payments pursuant to this Section 7(f) shall be made as follows: on
Employer’s first normal payroll date occurring during the seventh month
following the Date of Separation from Service, one-half of the amounts due under
Section 7(f)(i)(A) and the full amount due under Section 7(f)(ii)(A) above,
shall be paid to Executive. One-twenty-fourth (1/24) of the amounts due
Executive under Section 7(f)(i)(A) shall be payable on each of Employer’s
subsequent regular payroll dates, until the amounts due are paid in full. The
amounts due Executive under Section 7(f)(i)(B) or 7(f)(ii)(B) above shall be
paid in full upon the later of (a) Employer’s first normal payroll date
occurring during the seventh month following the date of Executive’s Separation
from Service, or (b) the date that the incentive compensation for the relevant
calendar year is paid to Employer’s senior executives (but in no event later
than March 15 of such payment year).
(v)If Executive is entitled to payments pursuant to Section 7(f)(i), then for
the period beginning on the Date of Separation from Service and ending on the
first anniversary of the date of Executive’s Separation from Service (the
“Severance Period”), Employer shall (x) continue to provide to Executive the
life, medical, dental, and prescription drug benefits referred to in Section 5
on the same terms then available to Employer’s senior executives (the “Continued
Benefits”) and (y) pay for outplacement and career counseling services for
Executive by a firm selected by Employer for an aggregate amount not in excess
of $25,000. To be eligible for continuation of medical, dental and prescription
drug benefits, the Executive must elect continuation of group benefits under the
Consolidated Omnibus Budget Reconciliation Act (COBRA) by completing the
application and returning it to the COBRA Administrator by the deadline
specified in the application. Employer will subsidize the Executive’s COBRA
premiums during the Severance Period. The Employer subsidy will end upon the
earlier of the last day of the Severance Period or the day COBRA coverage ends
for any reason, including loss of plan eligibility under plan terms or
applicable law; or qualification for benefits with another employer. During the
Severance Period, Executive will make the same contributions as required of
active employees, with said contributions being paid directly to Employer’s
COBRA Administrator on an after-tax basis. The Severance Period will count
against the Executive’s total COBRA continuation period. To the extent that
subsidized healthcare coverage provided to Executive hereunder is treated as
discriminatory in favor of a highly compensated individual under Code Section
105(h),

6

--------------------------------------------------------------------------------



Employer will report the amount of the subsidy as taxable income on Executive’s
IRS Form W-2 for such year.
(vi)Executive shall not have a duty to mitigate the costs to Employer under this
Section 7(f), except that Continued Benefits shall be reduced or canceled to the
extent of any comparable benefit coverage earned by (whether or not paid
currently) or offered to Executive during the Severance Period by a subsequent
employer or other Person (as defined below) for which Executive performs
services, including but not limited to consulting services.
(vii)The benefits provided Executive pursuant to this Section 7(f) are made in
lieu of any payments or benefits, and Executive shall not be entitled to receive
any payments or benefits, pursuant to any plan, policy, program or practice
providing any bonus, annual incentive or severance compensation. Notwithstanding
the foregoing provisions of this Section 7, if and to the extent that amounts
payable under this Section are deemed, for purposes of Code Section 409A, to be
in substitution of amounts previously payable under another arrangement with
respect to Executive, such payments hereunder will be made at the same time(s)
and in the same form(s) as such amounts would have been payable under the other
arrangement, to the extent required to comply with Code Section 409A.
(g)Payments and Benefits Upon Executive’s Death or Disability, Separation from
Service by Employer With Cause, or Separation from Service by Executive Without
Good Reason. If Executive’s employment shall terminate upon his death or
Disability or if Employer shall terminate Executive’s employment for Cause or
Executive shall terminate his employment without Good Reason during the
Employment Period, Employer shall pay Executive his full Base Salary through the
Date of Termination; plus, in the case of termination upon Executive’s death or
Disability, a Pro Rata Bonus within 60 days following such death or Separation
from Service, calculated assuming target performance under applicable financial
metrics; plus, in the case of termination upon Executive’s death, his full Base
Salary for the remainder of the pay period in which death occurs and for one
month thereafter. The benefits provided Executive pursuant to this Section 7(g)
are made in lieu of any payments or benefits, and Executive shall not be
entitled to receive any payments or benefits, pursuant to any plan, policy,
program or practice providing any bonus or annual incentive compensation.
(h)Date of Termination. As used in this Agreement, the term “Date of
Termination” shall mean (x) if Executive’s employment is terminated by his
death, the date of his death, (y) if Executive’s employment is terminated by
Employer for Cause, the date on which Notice of Termination is given as
contemplated by Section 7(e) or, if later, the date of termination specified in
such Notice, or (z) if Executive’s employment is terminated by Employer Without
Cause, due to Executive’s Disability or by Executive for any reason, the date
that is 30 days after the date on which Notice of Termination is given as
contemplated by Section 7(e) or, if no such Notice is given, 30 days after the
date of termination of employment.
(i)Resignation upon Termination. Unless otherwise mutually agreed by the
parties, effective as of any Date of Termination under this Section 7 or
otherwise as of the date of Executive’s termination of employment with Employer,
Executive shall resign, in writing, from all

7

--------------------------------------------------------------------------------



Board memberships and other positions then held by him with GPHC, Employer and
their respective Affiliates.
(j)Nondisparagement. Executive agrees not to disparage Employer, GPHC, or the
subsidiaries thereof, or the officers, directors or employees of any of them,
during the Employment Period or thereafter.
8.Unauthorized Disclosure. During the period of Executive’s employment with
Employer and the three-year period following any termination of such employment,
without Employer’s prior written consent, except to the extent required by an
order of a court having jurisdiction or under subpoena from an appropriate
government agency, in which event, Executive shall use his best efforts to
consult with Employer prior to responding to any such order or subpoena, and
except as required in the performance of his duties hereunder, Executive shall
not disclose any confidential or proprietary trade secrets, customer lists,
drawings, designs, information regarding product development, marketing plans,
sales plans, manufacturing plans, management organization information (including
but not limited to data and other information relating to members of the Board
of Directors of GPHC, Employer or any of their respective Affiliates or to
management of GPHC, Employer or any of their respective Affiliates), operating
policies or manuals, business plans, financial records, packaging design or
other financial, commercial, business or technical information (a) relating to
GPHC, Employer or any of their respective Affiliates or (b) that GPHC, Employer
or any of their respective Affiliates may receive belonging to suppliers,
customers or others who do business with GPHC, Employer or any of their
respective Affiliates (collectively, “Confidential Information”) to any third
person unless such Confidential Information has been previously disclosed to the
public or is in the public domain (other than by reason of Executive’s breach of
this Section 8). The obligations in this paragraph are in addition to, and in no
way restrict or operate as a waiver of, statutory or common law protection of
trade secrets, as defined by law.
Non‑Competition. The Executive acknowledges and agrees that he or she is engaged
in business with the Employer in a global market. Therefore, during the period
of Executive’s employment with Employer and for one (1) year following the date
of Executive’s termination of employment with Employer; Executive shall not
directly or indirectly become employed or otherwise serve in a management
capacity or as an independent contractor, advisor or consultant for the
following companies or any of their current subsidiaries or successors in the
United States, Europe, Canada or Mexico that directly compete with Employer or
its Affiliates: Caraustar, Paperworks, Malnove, Georgia Pacific (Paperboard
Division only), International Paper (Consumer Packaging Division only),
WestRock, Metsa,  Inline Packaging, Klabin, Mayr Melnhof, Van Genechten and A&R
Packaging or any of their subsidiaries or successors. Executive agrees and
acknowledges that serving in a management capacity for such entities would
require Executive to perform essentially the same services as the services
Executive will be performing for Employer.




9.Non‑Solicitation of Employees. Executive agrees that, during Executive’s
Employment with Employer and for a period of one year (1) following termination
of Executive’s

8

--------------------------------------------------------------------------------



employment, Executive shall not directly or indirectly, for Executive’s own
account or for the account of any other person or entity, solicit or attempt to
solicit for employment, or employ or otherwise interfere with the relationship
of the Employer or its Affiliates with any persons who are employed by Employer
or its Affiliates at the time of Executive’s termination of employment and with
whom Executive had contact while employed with Employer.
10.Non‑Solicitation of Customers. The Executive acknowledges and agrees that he
or she is engaged in business with the Employer in a global customer market.
Executive agrees that, during Executive’s Employment with Employer and for a
period of one (1) year following termination of Executive’s employment,
Executive shall not take any action to, directly or indirectly, solicit or
attempt to solicit any current or actively sought prospective customer or
Employer with whom Executive had material business contact anywhere in the
United States, Europe, Canada, or Mexico during the two (2) year period directly
preceding the termination of Executive’s employment with Employer, for the
purpose of engaging in the manufacture, sales or converting of paperboard and
paperboard packaging. Return of Documents. In the event of the termination of
Executive’s employment for any reason, Executive shall deliver to Employer all
of (a) the property of each of GPHC, Employer and their respective Affiliates
and (b) the non-personal documents and data of any nature and in whatever medium
of each of GPHC, Employer and their respective Affiliates, and he shall not take
with him any such property, documents or data or any reproduction thereof, or
any documents containing or pertaining to any Confidential Information. Whether
documents or data are “personal” or “non‑personal” shall be determined as
follows: Executive shall present any documents or data that he wishes to take
with him to the chief legal officer of Employer for his review. The chief legal
officer shall make an initial determination whether any such documents or data
are personal or non-personal, and with respect to such documents or data that he
determines to be non-personal, shall notify Executive either that such documents
or data must be retained by Employer or that Employer must make and retain
a copy thereof before Executive may take such documents or data with him/her.
11.Injunctive Relief with Respect to Covenants; Forum, Venue and Jurisdiction.
Executive acknowledges and agrees that the covenants, obligations and agreements
of Executive contained in Sections 8, 9, 10, and 11relate to special, unique and
extraordinary matters and that a violation of any of the terms of such
covenants, obligations or agreements will cause Employer irreparable injury for
which adequate remedies are not available at law. Therefore, Executive agrees
that Employer shall be entitled to an injunction, restraining order or such
other equitable relief (without the requirement to post bond) as a court of
competent jurisdiction may deem necessary or appropriate to restrain Executive
from committing any violation of such covenants, obligations or agreements.
These injunctive remedies are cumulative and in addition to any other rights and
remedies Employer may have. Executive hereby irrevocably submits to the
jurisdiction of the superior courts of Cobb County, Georgia and the federal
courts of the Northern District of Georgia, in respect of the injunctive
remedies set forth in this Section 13 and the interpretation and enforcement of
Sections 8, 9, 10, and 11 insofar as such interpretation and enforcement relate
to any request or application for injunctive relief or damages connected
therewith in accordance with the provisions of this Section 12, and the parties
hereto hereby irrevocably waive any and all objections and defenses based on
forum, venue or personal or subject matter jurisdiction as they may relate to an
application for such injunctive relief or damages connected therewith in a suit
or

9

--------------------------------------------------------------------------------



proceeding brought before such a court in accordance with the provisions of this
Section 12. All disputes not relating to any request or application for
injunctive relief or damages connected therewith in accordance with this
Section 12 shall be resolved by arbitration in accordance with Section 18(b).
12.Assumption of Agreement. Employer shall require any Successor thereto, by
agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Employer would be required to perform it if no such
succession had taken place. Failure of Employer to obtain such agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle Executive to compensation from Employer in the same amount and
on the same terms as Executive would be entitled hereunder if Employer had
terminated Executive’s employment Without Cause as described in Section 7,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.
13.Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement entered into by Executive and
Employer or any predecessor thereto or Affiliate thereof) are merged herein and
superseded hereby.
14.Indemnification. Employer hereby agrees that it shall indemnify and hold
harmless Executive to the fullest extent permitted by Delaware law from and
against any and all liabilities, costs, claims and expenses, including all costs
and expenses incurred in defense of litigation (including attorneys’ fees),
arising out of the employment of Executive hereunder, except to the extent
arising out of or based upon the gross negligence or willful misconduct of
Executive. Costs and expenses incurred by Executive in defense of such
litigation (including attorneys’ fees) shall be paid by Employer in advance of
the final disposition of such litigation upon receipt by Employer of (a) a
written request for payment, (b) appropriate documentation evidencing the
incurrence, amount and nature of the costs and expenses for which payment is
being sought, and (c) an undertaking adequate under Delaware law made by or on
behalf of Executive to repay the amounts so paid if it shall ultimately be
determined that Executive is not entitled to be indemnified by Employer under
this Agreement, including but not limited to as a result of such exception.
15.Code Section 409A.
(a)General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Code
Section 409A. Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed. Neither Employer nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Executive as a result of the
application of Code Section 409A.

10

--------------------------------------------------------------------------------



(b)Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Code Section 409A would
otherwise be payable or distributable under this Agreement by reason of
Executive’s Separation from Service during a period in which he is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by Employer under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):
(i)the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following Executive’s Separation
from Service will be accumulated through and paid or provided on the first
normal payroll date in the seventh month following Executive’s Separation from
Service (or, if Executive dies during such period, within 30 days after
Executive’s death) (in either case, the “Required Delay Period”); and
(ii)the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A: provided, however, that Employer’s
Specified Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or a committee thereof, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of Employer,
including this Agreement.
(c)Treatment of Installment Payments. Each payment of termination benefits under
Section 7(f) of this Agreement, including, without limitation, each installment
payment and each provision of, or payment or reimbursement of premiums for, the
Continued Benefits under Section 7(f)(v), shall be considered a separate
payment, as described in Treas. Reg. Section 1.409A-2(b)(2), for purposes of
Code Section 409A.
(d)Timing of Reimbursements and In-kind Benefits. If Executive is entitled to be
paid or reimbursed for any taxable expenses under Sections 6(a), 7(f)(v), 18(b)
or otherwise and such payments or reimbursements are includible in Executive’s
federal gross taxable income, the amount of such expenses reimbursable in any
one calendar year shall not affect the amount reimbursable in any other calendar
year (other than the outplacement benefits under Section 7(f)(v)(y)), and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred. Executive’s rights to
payment or reimbursement of expenses pursuant to Section 18(b) shall expire at
the end of the 20 years after the Date of Termination. No right of Executive to
reimbursement of expenses under Sections 6(a), 7(f)(v), 18(b) or otherwise shall
be subject to liquidation or exchange for another benefit.
16.Miscellaneous.
(a)Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of Employer, GPHC and their respective successors and permitted
assigns. This

11

--------------------------------------------------------------------------------



Agreement shall also be binding on and inure to the benefit of Executive and his
heirs, executors, administrators and legal representatives. This Agreement shall
not be assignable by any party hereto without the prior written consent of the
other parties hereto, except as provided pursuant to this Section 18(a). Each of
GPHC and Employer may effect such an assignment without prior written approval
of Executive upon the transfer of all or substantially all of its business
and/or assets (by whatever means), provided that the Successor to Employer shall
expressly assume and agree to perform this Agreement in accordance with the
provisions of Section 14.
(b)Arbitration. Any dispute or controversy arising under or in connection with
this Agreement (except in connection with any request or application for
injunctive relief or damages connected therewith in accordance with Section 13)
shall be resolved by binding arbitration. The arbitration shall be held in the
city of Atlanta, Georgia and except to the extent inconsistent with this
Agreement, shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association then in effect at the time of the
arbitration, and otherwise in accordance with principles which would be applied
by a court of law or equity. The arbitrator shall be acceptable to both Employer
and Executive. If the parties cannot agree on an acceptable arbitrator, the
dispute shall be heard by a panel of three arbitrators, one appointed by
Employer, one appointed by Executive, and the third appointed by the other two
arbitrators. All expenses of arbitration shall be borne by the party who incurs
the expense, or, in the case of joint expenses, by both parties in equal
portions, except that, in the event Executive prevails on the principal issues
of such dispute or controversy, all such expenses shall be borne by Employer.
(c)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflicts of laws.
(d)Taxes. Employer may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.
(e)Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by
Employer’s Board or a Person authorized thereby and is agreed to in writing by
Executive and, in the case of any such modification, waiver or discharge
affecting the rights or obligations of GPHC, is approved by the Board of
Directors of GPHC or a Person authorized thereby. No waiver by any party hereto
at any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No waiver of any provision of this
Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.
(f)Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby.

12

--------------------------------------------------------------------------------



(g)Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first‑class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if so mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):
(A)    If to Employer or GPHC, to it at:
1500 Riveredge Parkway, N.W.
Suite 100, 9th Floor
Atlanta, Georgia 30328
Attention: General Counsel


(B)
if to Executive, to him at his residential address as currently on file with
Employer.



(h)Voluntary Agreement; No Conflicts. Executive, Employer and GPHC each
represent that they are entering into this Agreement voluntarily and that
Executive’s employment hereunder and each party’s compliance with the terms and
conditions of this Agreement will not conflict with or result in the breach by
such party of any agreement to which he/she or it is a party or by which he/she
or it or his or its properties or assets may be bound.
(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
(j)Headings. The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.
(k)Certain Definitions.
“Affiliate”: with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to a
Subsidiary of the first Person, a Person of which the first Person is
a Subsidiary, or another Subsidiary of a Person of which the first Person is
also a Subsidiary.
“Change in Control” shall mean any of the following events:
(1)
The acquisition by any Person of Beneficial Ownership (as defined in Rule 13d-3
of the General Rules and Regulations under the Exchange Act) of thirty percent
(30%) or more of the combined voting power of the then outstanding voting
securities of GPHC entitled to vote generally in the election of Employer’s
Board (the “Outstanding


13

--------------------------------------------------------------------------------



GPHC Voting Securities”); provided, however, that for purposes of this section,
the following acquisitions shall not constitute a Change of Control: (i) any
acquisition by a Person who on the Effective Date is the Beneficial Owner of
thirty percent (30%) or more of the Outstanding GPHC Voting Securities, (ii) any
acquisition by GPHC or any of its Subsidiaries, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by GPHC or any
of its Subsidiaries, (iv) any acquisition by a shareholder who is a party to the
Stockholders Agreement, dated July 7, 2007, or (v) any acquisition by any
corporation pursuant to a transaction which complies with subparagraphs (x),
(y), and (z) of Section (3) below;
(2)
Individuals who constitute the Employer’s Board as of the Effective Date hereof
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Employer’s Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election, or nomination for election by
GPHC’s shareholders, was approved by a vote of at least a majority of the
Directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the Directors of GPHC or other actual or threatened solicitation of
proxies of consents by or on behalf of a Person other than the Employer’s Board;

(3)
Consummation of a reorganization, merger, or consolidation to which GPHC is a
party (a “Business Combination”), in each case unless, following such Business
Combination: (x) all or substantially all of the individuals and entities who
were the Beneficial Owners of Outstanding GPHC Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities entitled to vote generally in the election of Directors of the
corporation resulting from the Business Combination (including, without
limitation, a corporation which as a result of such transaction owns GPHC either
directly or through one or more subsidiaries) (the “Successor Entity”) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding GPHC Voting Securities; and (y) no
Person (excluding any Successor Entity or any employee benefit plan, or related
trust, of the Company or such Successor Entity) beneficially owns, directly or
indirectly, thirty percent (30%) or more of the combined voting power of the
then outstanding voting securities of the Successor Entity, except to the extent
that such


14

--------------------------------------------------------------------------------



ownership existed prior to the Business Combination; and (z) at least a majority
of the members of the board of directors of the Successor Entity were members of
the Incumbent Board (including persons deemed to be members of the Incumbent
Board by reason of the proviso to paragraph (2) of this section) at the time of
the execution of the initial agreement or of the action of the Employer’s Board
providing for such Business Combination;
(4)
The sale, transfer or other disposition of all or substantially all of the
assets of GPHC; or

(5)
Approval by the shareholders of GPHC of a complete liquidation or dissolution of
GPHC.

“Control”: with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of such Person, whether through the ownership of
voting securities, by contract or credit arrangement, as trustee or executor, or
otherwise.
“Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.
“Subsidiary”: with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing 50% or more of the combined voting
power of the outstanding voting stock or other ownership interests of such
corporation or other Person.
“Successor”: of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person is transferred.


IN WITNESS WHEREOF, Employer and GPHC have duly executed this Agreement by their
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.
GRAPHIC PACKAGING HOLDING COMPANY


By:     /s/ Carla J. Chaney                    
Carla J. Chaney
Senior Vice President, Human Resources




GRAPHIC PACKAGING INTERNATIONAL, INC.


By:     /s/ Carla J. Chaney                    

15

--------------------------------------------------------------------------------



Carla J. Chaney
Senior Vice President, Human Resources




Executive:


/s/ Joseph P. Yost                        
Joseph P. Yost

16